Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John S. Stritzinger appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint for failing to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we grant Stritzinger leave to proceed in forma pauperis,, deny Stritzinger’s pending motions, and affirm for the reasons stated by the district court. Stritzinger v. Asiedu, No. 3:15-cv-05111-TLW (D.S.C. June 23, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the- decisional process.
AFFIRMED